Citation Nr: 0738789	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 30 percent for a 
depressive disorder.

3.  Entitlement to a rating in excess of 30 percent for 
migraine/tension headaches.

4.  Entitlement to a rating in excess of 10 percent for 
costochondritis.

5.  Entitlement to a compensable rating for fundal gastritis.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an ulcer disability.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a brokered rating decision of the RO 
in Philadelphia, Pennsylvania dated in March 2003, which 
denied claims for increased ratings for depression, 
headaches, costochondritis and fundal gastritis, denied 
petitions to reopen claims for service connection for a low 
back disability and an ulcer disability, and denied 
entitlement to TDIU.  

In August 2005, the Board issued a decision which reopened 
the claim for service connection for a low back disability 
and remanded all of the veteran's claims for further 
development.  The case returns now for appellate 
consideration.

The veteran was originally represented by a private attorney 
when this case previously appeared before the Board.  The 
attorney has since retired from the practice of law and 
notified VA of the termination of his representation of the 
veteran.  In March 2006, the veteran was notified of the 
termination and provided the opportunity to appoint a 
different representative.  She has not done so.   

During the pendency of the appeal, service connection for 
anemia was granted as secondary to the veteran's fundal 
gastritis by a rating decision dated in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The Board regrets that the veteran's claims must be remanded 
yet again.

As discussed above, the Board is obligated by law to ensure 
that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As noted above, the Board 
remanded this case in August 2005.  The Board ordered a 
variety of actions be taken to develop the instant claims.  
The development was not performed by the RO.

In order to discharge VA's obligations under the Veterans 
Claims Assistance Act of 2000, the Board ordered that the 
veteran be notified of the following: (1) the information and 
evidence not of record that is necessary to substantiate each 
of her specific claims; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence 
that the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in her possession that pertains 
to any of her claims, i.e., something to the effect that she 
should give the VA everything she has pertaining to her 
claims.  While the RO provided notice in June 2006 as to the 
veteran's petition to reopen her ulcer claim, it failed to 
provide such notice as to the veteran's six other claims.  

As to the ulcer claim, the U.S. Court of Appeals for Veterans 
Claims (Court) issued the decision of Kent v Nicholson, 20 
Vet. App. 1 (2006), while this case was at the RO.  The rule 
of Kent requires that, on bringing a petition to reopen, the 
veteran be provided notice of the general requirements to 
reopen a claim and the specific grounds of the previous 
denial.  The June 2006 letter did not provide such notice.  
The Board must remand all of the veteran's claims for VCAA 
compliant notice.  

The veteran also seeks entitlement to a TDIU and to increased 
ratings for the following service-connected disabilities: 1) 
headaches; 2) major depression; 3) costochondritis; and 4) 
fundal gastritis.  In the prior remand, the Board noted that 
from July to December 2002, the veteran was treated by 
various services (e.g., psychiatry) at the VA.  The records 
of that treatment had not been associated with the claims 
folder.  The Board instructed that the veteran's Cleveland 
VAMC treatment records from July 2002 to the present be 
associated with the file, or, if the records were 
unavailable, a formal finding of unavailability be entered in 
the claims file.  While the RO did request these records on 
remand, they were not associated with the file, nor is there 
a finding of unavailability.  The veteran's September 2006 
gastrointestinal VA examination report discusses relevant 
testing from 2005, which could only be from the veteran's VA 
treatment records.  The Board concludes that additional, 
relevant VA treatment records are in VA's possession and that 
the RO, in carrying out the Board's instruction, should have 
associated those records with the file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The Board's prior remand also ordered that, should the VA 
treatment records associated with the file show treatment for 
the disabilities on appeal, new VA examinations should be 
ordered to ascertain the current level of the veteran's 
disability.  While a gastrointestinal and an orthopedic 
examination were performed, no examinations were performed 
related to the veteran's headache or psychiatric 
disabilities.  There is also no assessment of the overall 
impact of her disabilities on her employability.  In light of 
the fact that the veteran's headache and psychiatric 
disabilities were last evaluated in 2002, the Board concludes 
that new assessments of her headache and psychiatric 
disabilities and the effect of her service connected 
disabilities on her employability should be performed 
regardless of the contents of the VA treatment records to 
ensure a complete record on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  The 
notice should also inform the veteran that 
she should provide VA with copies of any 
evidence relevant to these claims that she 
has in her possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  
In particular, the veteran should receive 
notice regarding what evidence and 
information is necessary to reopen her 
claim of service connection for an ulcer 
disorder, including the grounds for her 
previous final denial.  See 38 C.F.R. § 
3.156; Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  Obtain the veteran's VA treatment 
records for treatment concerning the 
veteran's headaches, depressive disorder, 
costochondritis, gastritis and low back 
from July 2002 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of her headache and 
psychiatric disabilities and the effect of 
her service connected disabilities on her 
employability.  Sufficient evaluations 
should be scheduled to evaluate the 
veteran's symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

The examiners should identify the 
limitation of activity imposed by the 
veteran's service-connected disabilities 
with a full description of the effect of 
the disabilities upon her ordinary 
activities.  

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran should 
be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



